          Case 1:17-cv-06219-RWL Document 143 Filed 02/27/20 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
ESTHEFANY HEREDIA, ESLAINI FERNANDEZ,                                  :
and ESTELA TAVERAS,                                                    : ECF
Individually and on Behalf of All Other                                : 17 Civ. 06219 (WHP)(HBP)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
         -against-                                                     :
                                                                       :
AMERICARE, INC., MARTIN KLEINMAN and                                   :
JOHN DOES #1-10,                                                       :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X

                     AFFIDAVIT OF ESLAINI FERNANDEZ
   IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
    IN SUPPORT OF PLAINTIFFS’ CROSS MOTION FOR SUMMARY JUDGMENT

Dated: New York, New York
       February 27, 2020
                                        LAW OFFICE OF WILLIAM COUDERT RAND
                                        William Coudert Rand, Esq.
                                        Attorney for Plaintiff, Individually,
                                        and on Behalf of All Other Persons Similarly Situated
                                        501 Fifth Avenue, 15th Floor
                                        New York, New York 10017
                                        Tel: (212) 286-1425
         Case 1:17-cv-06219-RWL Document 143 Filed 02/27/20 Page 2 of 5




                AFFIDA VITI DECLARATION OF ESLAINI FERNANDEZ


STATE OF NEW YORK  )
                   )-ss.
COUNTY OF NEW YORK )

       I, ESLAINI FERNANDEZ, hereby declare under penalty of perjury under the laws of the

United States of America that the following is true:

       1.      I was a home health aide/maid employed by AMERICARE, INC. and its owner

and/or President, Martin Kleinman, (collectively "Defendants"), from about July 13, 2010 until

the present (the "time period").

       2.      I speak and read Spanish but cannot speak or understand or read English.

       3.      I have attached as Exhibit A, written complaints, that I emailed to my coordinator,

Lucy Moralis, at lmoralis@americareny.com on the dates listed on the complaints, which

communicate that I was not able to get 5 hours of uninterrupted sleep or three one hour breaks

during my 24 hour live in shifts.

       4.      Lucy Moralis called me and demanded that I stop sending the emails reporting my

lack of sleep or breaks or she would terminate me. Accordingly I stopped sending the emails as

often even though I continued not to get sleep or breaks during my 24 hour shifts. I have

attached as Exhibit B my notes 3howing that I continued not to get sleep or breaks during my 24

hour shifts.

        5.     Throughout my employment by Defendants, I have complained to my coordinator

orally and at times in writing by texts and emails that I have not been able to get 5 hours of

uninterrupted sleep or three one hour breaks during my 24 hour shifts.




                                                 1
               Case 1:17-cv-06219-RWL Document 143 Filed 02/27/20 Page 3 of 5



          6.       Despite my complaints, I have never been paid more for more than 13 hours of

my 24 hour live in shifts.

          7.       I have never been told by any employee of Americare that I am required to report

lack of sleep or breaks during my 24 hour live in shifts.

          8.       Until today, I was not aware of any policy requiring me to report lack of sleep or

breaks during my 24 hour live in shifts. I did sign some documents that were written in English

but I did not know what they said and the documents were not translated for me.

          9.       Today I was shown Exhibit X to the Declaration of Defense counsel in support of

his motion for summary judgment which is attached hereto as Exhibit C. I have never seen this

exhibit prior to today and was not aware until today that there was a code " 55" to report a lack of

breaks during 24 hour shifts.

          I 0.     I also was never told by Defendants that there was a code to use to report lack of

sleep or breaks at the end of my 24 hour live in shifts.

          11.       I first learned there was a code to report lack of sleep during 24 hour shifts when

I attended the settlement conference in court on July 31 , 2019 and the Defendants argued that my

failure to use the code to report my lack of sleep shoed that I was actually getting sleep.

          12.      I only today learned from Defendants' Summary Judgment papers that there is a

code to report lack of breaks during 24 hour shifts.

          13.      After July 31 , 2019, I started to use the code to report my failure to get 5 hours of

uninterrupted sleep during my 24 hour shifts, but I still only paid 13 hours for these 24 hour

shifts.

           14.      I have attached as Exhibit D records I obtained from Americare showing my

reporting by code "66" my lack of sleep during each of my four 24 hour live in shifts during the



                                                      2
          Case 1:17-cv-06219-RWL Document 143 Filed 02/27/20 Page 4 of 5


period September 7, 2019 to September 13, 2019, and my paystub for the same period showing I

was paid only 13 hours for each of these shifts.

         15.   I have attached as Exhibit E additional records showing my use of the code to

report my lack of sleep and the paystubs showing I was still not paid more than 13 hours pre

shift.

         16.   At noon on November 22, 2019, Maria, the supervisor of the coordinators, called

me and told me to stop reporting that I was not getting sleep during my 24 hour shifts or she

would terminate me. I have attached as Exhibit F my detailed notes regarding the call.

         17.   Accordingly, even though I continued not to get sleep during my 24 hour shifts, I

stopped using the code to report the lack of sleep because I did not want to get terminated.

         18.   I began today to start reporting my lack of sleep using the code.

         19.   I recently receiyed payment for overtime hours and live in shift hours entitled

legal settlement. I have attached the paystub as Exhibit G. I called the company telephone

number on the pay stub and no one answers the phone. I have no understanding of what these

payments represent and what legal settlement is being referenced. I believe these payments are

an admission by Americare that they failed to previously pay me for these hours.

         20.   I have attached as Exhibit H paystubs showing that I was not paid time and one

half my regular wage rate for hours over 40 in a workweek ("overtime") after October 13,2015.

         21.   My first language is Spanish and I do not speak English but have had this

declaration translated for me and believe it to be correct.




                                                   3
         Case 1:17-cv-06219-RWL Document 143 Filed 02/27/20 Page 5 of 5




Dated:      New York, New York
            January 30, 2020




Sworn to before me this 30th day of July, 2019


   }J-V/L~
Notary Public




                                                 4
